DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1123” of figure 15 is pointing to two different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0014, line 8 delete “11a” and replace it with –11b--.  Paragraph 0072, lines 3 and 4-5 delete “1112, 1113, 1114, 1115” and replace it with –1122, 1123, 1124, 1125--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama et al. (US 6,894,623).
With respect to claim 1, Hama discloses a safety controller that executes a safety program (control unit 13, figure 5), the safety controller comprising: a connection unit that connects at least one safety input device (figure 1 discloses a line L connected to the control unit); an acquisition unit that acquires a safety input signal from the at least one safety input device connected via the connection unit and state information
on the safety input device (figure 5 discloses control circuit 42 for acquiring signals and state information of safety units); an execution engine that generates, in accordance with the safety program, a safety output signal based on the safety input signal acquired by the acquisition unit (controller control circuit 40 generates signals based on the received inputs); and a display unit that displays, based on the state information acquired by the acquisition unit, a state of the safety input device from which the state
information is acquired (figure 5 discloses a state display monitor 14 for displaying the state of the safety units).
With respect to claim 6, Hama discloses the safety controller according to claim 1, wherein at least one safety output device is further connected to the connection unit, and the display unit further displays output of the at least one safety output device.  Figures 1-2 discloses a plurality of state output devices connected to the control unit 13 and display 14 for displaying data related to the safety units.
With respect to claim 7, Hama discloses the safety controller according to claim 1, further comprising a notification unit that provides notification of an error or a warning in accordance with the state information.  Hama discloses that display 14 provides indication of errors/warning, see figures 6-8.
With respect to claims 8-9, Hama discloses the safety controller according to one of the claims, wherein the display unit displays, when the safety input device is a light curtain, an amount of light received of each optical axis of the light curtain in a distinguishable manner base on the state information, wherein the display unit further displays, in a distinguishable manner, a threshold of the amount of light received at which the notification of a warning is provided.  Col. 5, lines 38-67- Col. 6, lines 1-3 discloses that the display shows the amount of light received in the light curtain.
With respect to claim 13, Hama discloses the safety controller according to claim 1, further comprising a sending unit that sends display information on the state of the safety input device to the safety input device.  Figure 2 discloses sending information to the safety units via communication lines.
With respect to claim 14, Hama discloses the safety controller according to claim 13, wherein the sending unit further sends the display information on the state of the safety input device to an external device and serves as a web server.  Figures 10-11 discloses that the safety unit is connected a personal computer for sending to the computer display information.
With respect to claim 15, Hama discloses the safety controller according to claim 1, wherein the display unit is provided in a part of a housing of the safety controller.  Figures 1 discloses that the display is part of a housing of the control unit 13.
With respect to claim 16, Hama discloses the safety controller according to claim 1, wherein the connection unit is a port connectable with at least a signal line and a communication line, and the acquisition unit acquires the safety input signal over the signal line and acquires the state information over the communication line.  Figures 2-3 discloses connection lines L for connecting and send/receive information between the safety units and the controller.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 6,894,623) in view of Tagashira et al. (US 2017/0242111).
With respect to claim 2, Hama discloses the safety controller according to claim 1, further comprising a storage unit that stores the state information acquired by the acquisition unit (figure 5 discloses a storage section 41).
Hama; however, does not expressly disclose wherein the display unit displays, as the state of the safety input device, a corresponding past state of the safety input device from the state information stored in the storage unit.
Tagashira discloses a monitor screen 6 of a display, figure 5, for displaying an operating state of a safety unit.  Display 11 and screen 6 disclose a history button for displaying history sensing information, paragraph 0090.
It would have been obvious to a person having ordinary skill in the art to have modify Hama (Hama discloses a display screen 120) and display a past state/history of the  safety unit, for the purpose of viewing past events for example.
With respect to claim 3, Hama in view of Tagashira disclose the safety controller according to claim 2, wherein the display unit displays the state of the safety input device at timing when a logic level of the safety output signal is switched.  Hama and Tagashira discloses providing an indication at the time of an event occurring.
With respect to claim 4, Hama in view of Tagashira disclose the safety controller according to claim 2, wherein the display unit displays the state of the safety input device before and after a logic level of the safety output signal is switched.  Tagashira discloses providing a display before/history and after an event has occurred.
With respect to claim 5, Hama in view of Tagashira disclose the safety controller according to claim 2, wherein the storage unit stores a signal in a predetermined period from before to after a logic level of the safety output signal is switched.  Tagashira disclose storing the signals/data with respective sensing position and sensing time from before/historic data to when the event occurs.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 6,894,623) in view of Liu et al. (US 2016/0259313).
With respect to claims 10, 11, Hama discloses the safety controller according to claim 1; except for, wherein the display unit displays, when the safety input device is a door switch, a lock state of the door switch based on the state information, wherein the display unit displays, when the safety input device is a door switch, a lock state of the door switch based on the state information, wherein the display unit displays, when a plurality of the door switches are cascade-connected, lock states of all doors..
Liu discloses a safety configuration system for monitoring and receiving input from safety relays, gate switch/door switch, light curtains, safety mats, emergency stop button and pull cords.
It would have been obvious to have received data corresponding to safety units (plural gate switches) as disclosed by Liu and display it corresponding state as disclosed by Hama, for the purpose of providing status information that is easily accessible to personnel, for example.
With respect to claim 12, Hama discloses the safety controller according to claim 1; except for, wherein the display unit identifies a type of the safety input device from information acquired by the acquisition unit, and provides a display in accordance with the type identified.  
Liu discloses providing the different types of devices and organize according to the device type, paragraph 0049.
It would have been obvious to a person having ordinary skill in the art to have modify Hama and include the identification type as disclosed by Lui, for the purpose of providing/displaying information regarding the identified safety device, when plurality of devices are monitored, for example.
Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 6,894,623) in view of Boemi et al. (US 2018/0294982).
With respect to claim 17,  19, Hama discloses the safety controller according to claim 16; except for, wherein the connection unit is a port connectable with a cable capable of supplying power in addition to the signal line and the communication line, wherein the signal line is a dual-redundant ON/OFF cable.
Boemi discloses that the use of power over ethernet  is well known for transmitting signals/data and power to connected devices.  POE cables provide plural signal lines and provide plural control signals ON/OFF to connected devcies.
It would have been obvious to a person having ordinary skill in the art to have provided the communication line L with the capability of providing power to the connected safety unit, for the purpose of providing a safety units that are more easily powered and control, for example.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “at least one safety input device”; however, it is not clear if this devices is part of the “at least one safety input device” recited in claim 1 or if it’s a different device.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836